EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 11 has been amended to depend from claim 5.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the combination of limitations recited in amended independent claim 5. The Examiner agrees with Applicant’s Arguments/Remarks filed 02/08/2021, in that, Eichinger (US 4,148,262) fails to teach the amended limitations regarding the “stator laminated core arranged in a rotatably fixed manner within a single housing unit having two housing sections connected to one another at a flange surface in a region of the stator laminated core,” as recited in claim 5. Eichinger teaches an electromotor 1, but fails to teach how the stator laminated core is arranged. Further, the Examiner finds no obvious reason to connect two housing sections at a flange surface in a region of the stator laminated core. Rather, the prior art would suggest connecting the housings at either end of the stator laminated core, see e.g., DE 3217301, DE 8814798, DE 3047413. Thus, the prior art teaches away from connecting housings at a position “in a region of the stator laminated core,” as claimed.
Further regarding DE 3217301, it would not be obvious to modify DE 3217301 to meet the amended limitations of claim 5. While DE 3217301 teaches a single housing unit having two housing sections (8a, 8b) connected to one another at a flange surface (15a, 15b) in a central location (Fig. 1), DE 3217301 fails to teach a single drive motor having a laminated core with the flange surface in a region of the laminated core. Rather, DE 3217301 teaches two drive motors (2, 3), each with a stator core (see Figs. 1-3). Thus, DE 3217301 cannot be reasonably interpreted as satisfying the claimed “single drive motor.” Further, if one were to modify DE 3217301 to use a single motor rather than two motors, such as the single motors taught by DE 8814798 and DE .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617